People v Dean (2015 NY Slip Op 07452)





People v Dean


2015 NY Slip Op 07452


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Tom, J.P., Acosta, Richter, Kapnick, JJ.


15871 543/13

[*1] The People of the State of New York, Respondent,
vWilliam Dean, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered September 11, 2013, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations, including its resolution of any alleged inconsistencies in police testimony and its rejection of a defense witness's attempt to provide an innocent explanation for defendant's possession of prerecorded buy money.
Defendant did not preserve his claim that the court excessively interfered with the trial proceedings, and we decline to review it in the interest of justice. As an alternate holding, we reject it on the merits. The gist of defendant's excessive-interference claim is that the court made a series of rulings with which defendant disagrees. However, we find that each of these rulings was a proper exercise of discretion, and that none of them was prejudicial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK